DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 03 October 2019 has been entered. Claims 1-17, 19-23 remain pending in the application.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 7-15, and 22, drawn to liquid lens system wherein lens sensor comprises sampling capacitor, current mirror, and voltage detector. 
Group II, claims 5, 6, 16-21, and 23, drawn to liquid lens system with temperature sensor embedded in the liquid lens. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 1 relates to a liquid lens system with two alternative which can be defined as a set of claims for each alternative. 
Features common to the two separate alternatives of claim 1 are known from Berge (US 2010/0295987) as follows: 
A liquid lens system (see Fig 2) comprising: a chamber containing a first fluid and a second fluid (see Fig 2; lens 200, has chamber and first and second fluids 212 and 210 respectively), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (see Fig 2; Para [0043] fluids are immiscible and form an interface 214); a first electrode insulated from the first and second fluids (see Fig 2; electrode 202 insulated from liquids by layer 204); a second electrode in electrical communication with the first fluid (see Fig 2; Para [0044] second electrode, 216, in contact with first fluid); a signal generator configured to supply a voltage differential between the first electrode and the second electrode (see Fig 4; processing block 402 configured to generate signals to supply voltages to first and second electrodes); and a lens sensor configured to make a measurement and output a value that is indicative of a position of the fluid interface (see Fig 5; motion detector comprises a gyroscope sensor for detecting the position of the fluid interface); 

	The following are special technical features not know from Berge:
		Second alternative of claim 1: 
A lens sensor comprises: a sampling capacitor; a current mirror configured to mirror a current delivered to the first electrode and to direct the mirrored current to the sampling capacitor; and a voltage detector configured to read a voltage value for the sampling capacitor.
Claim 5: 
A temperature sensor embedded in the liquid lens and configured to measure a temperature of the liquid lens, wherein a controller is configured to adjust the voltage differential supplied by the signal generator based at least in part on the measured temperature. 

Technical effects and problems solved:
The feature of alternative 2 of claim 1 provides the technical effect of how to sample the capacitance of a liquid lens from a mirrored current and solves the objective technical problem of measuring the capacitance between the first fluid and first electrode.

The feature of claim 5 provides the technical effect of providing greater thermal stability to a liquid lens and solves the technical problem of how to account for temperature with regards to supplied voltage differential.

Hence, the following separate inventions or groups of inventions are not so linked as to forma a single general inventive concept:
Group I, claims 1-4, 7-15, and 22, due to special technical features of claim 1 alternative 2 solving the problem of measuring the capacitance between the first fluid and first electrode.
Group II, claims 5, 6, 16-21, and 23, due to special technical features of claim 5 solving the problem of how to account for temperature with regards to supplied voltage differential.

Thus, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872